DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 30 July 2019, claims 1-20 are presently pending in the application, of which, claims 1, 8 and 15 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 July 2019 and 13 April 2021, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 30 July 2019, have been reviewed and accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 15 as representative, claim 15 recites: 
generating, by executing an instruction with at least one processor, blocks of a blockchain, the blockchain to store the neural network, the neural network including input nodes, hidden nodes and output nodes, respective ones of the blocks of the blockchain to include respective code and data to represent corresponding ones of the output nodes of the neural network, a first one of the blocks to include first code and first data to implement operations to be performed by a first one of the output nodes, the hidden nodes and the input nodes on input data applied to the neural network to determine an output of the first one of the output nodes; 
training, by executing an instruction with the least one processor, the neural network based on training data to determine at least portions of the respective data to include in the respective ones of the blocks of the blockchain; and 
transmitting, by executing an instruction with the at least one processor, the blockchain to a server that is to distribute the neural network to one or more clients.
These limitations recite certain methods of mental process, such as concepts performed in the human mind (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which an evaluation is performed using a mental process falls under certain methods of mental processes. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of mental processes” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 15 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 15 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 15 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 15, taken individually or as a whole the additional elements of claim 15 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 15 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 15 do not add anything further than when they are considered individually.
In view of the above, representative claim 15 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 16-20 also do not integrate the abstract idea into a practical application. Notably, claims 16-20 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 16-20 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 16-20 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 16-20 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 16-20 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Claims 1-7 appear to include similar subject matter as in claims 15-20 as discussed above. More specifically, independent claim 1 additionally recites at one or more processors; one or more memories and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 15-20 equally apply and therefore stand rejected.

Claims 8-14 appear to include similar subject matter as in claims 15-20 as discussed above. More specifically, independent claim 8 additionally recites a physical data-storage device, one or more processors of a computer system, one or more memories, and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 15-20 equally apply and therefore stand rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Beser, Nurettin Burcak, et al (U.S. 2019/0012595, filed 06 July 2018, published 10 January 2019, and known hereinafter as Beser).

As per claim 1, Beser teaches an apparatus to distribute a neural network, the apparatus comprising: 
a blockchain generator to generate blocks of a blockchain (e.g. Beser, see paragraph [0033], which discloses a model requester, where one or more nodes may be configured to write a request transaction to model blockchain.), the blockchain to store the neural network (e.g. Beser, see paragraph [0026], which discloses an artificial neural network having various computing nodes implanting one or more computing nodes, where the neural network implementing blockchain technologies may simplify and automate updating the computing models and related processes by using the blockchain as a distributed and tamper-proof data store.), the neural network including input nodes, hidden nodes and output nodes, respective ones of the blocks of the blockchain to include respective code and respective data to represent corresponding ones of the output nodes of the neural network (e.g. Beser, see paragraph [0033-0034], which discloses one or more node and one or more validation node comprises a model blockchain, in which blockchain may be updated, validated, etc, representing hidden nodes, output nodes, etc.), a first one of the blocks to include first code and first data to implement operations to be performed by a first one of the output nodes, the hidden nodes and the input nodes on input data applied to the neural network to determine an output of the first one of the output nodes (e.g. Beser, see paragraphs [0055-0060], which discloses the validation node writes the model update data to model blockchain, in which the computing model may be updated through executed instruction codes to determine the whether the updated computing model achieves the desired output.); 
a neural network training engine to train the neural network based on training data to determine at least portions of the respective data to include in the respective ones of the blocks of the blockchain (e.g. Beser, see paragraphs [0052-0053], which discloses the model update may comprise training data, where data is to be ingested by a node to train the computing model, update model, or create a new computing model.); and 
a publisher to forward the blockchain to a server that is to distribute the neural network to one or more clients (e.g. Beser, see paragraphs [0052-0054], which discloses within a blockchain model, smart contracts may be used to publish model and distribute to one or more client computing devices.).

As per claim 8, Beser teaches a non-transitory computer readable medium comprising computer readable instructions which, when executed, cause at least one processor to at least: 
a blockchain generator to generate blocks of a blockchain (e.g. Beser, see paragraph [0033], which discloses a model requester, where one or more nodes may be configured to write a request transaction to model blockchain.), the blockchain to store the neural network (e.g. Beser, see paragraph [0026], which discloses an artificial neural network having various computing nodes implanting one or more computing nodes, where the neural network implementing blockchain technologies may simplify and automate updating the computing models and related processes by using the blockchain as a distributed and tamper-proof data store.), the neural network including input nodes, hidden nodes and output nodes, respective ones of the blocks of the blockchain to include respective code and respective data to represent corresponding ones of the output nodes of the neural network (e.g. Beser, see paragraph [0033-0034], which discloses one or more node and one or more validation node comprises a model blockchain, in which blockchain may be updated, validated, etc, representing hidden nodes, output nodes, etc.), a first one of the blocks to include first code and first data to implement operations to be performed by a first one of the output nodes, the hidden nodes and the input nodes on input data applied to the neural network to determine an output of the first one of the output nodes (e.g. Beser, see paragraphs [0055-0060], which discloses the validation node writes the model update data to model blockchain, in which the computing model may be updated through executed instruction codes to determine the whether the updated computing model achieves the desired output.); 
a neural network training engine to train the neural network based on training data to determine at least portions of the respective data to include in the respective ones of the blocks of the blockchain (e.g. Beser, see paragraphs [0052-0053], which discloses the model update may comprise training data, where data is to be ingested by a node to train the computing model, update model, or create a new computing model.); and 
a publisher to forward the blockchain to a server that is to distribute the neural network to one or more clients (e.g. Beser, see paragraphs [0052-0054], which discloses within a blockchain model, smart contracts may be used to publish model and distribute to one or more client computing devices.).

As per claim 15, Beser teaches a method to distribute a neural network, the method comprising: 
a blockchain generator to generate blocks of a blockchain (e.g. Beser, see paragraph [0033], which discloses a model requester, where one or more nodes may be configured to write a request transaction to model blockchain.), the blockchain to store the neural network (e.g. Beser, see paragraph [0026], which discloses an artificial neural network having various computing nodes implanting one or more computing nodes, where the neural network implementing blockchain technologies may simplify and automate updating the computing models and related processes by using the blockchain as a distributed and tamper-proof data store.), the neural network including input nodes, hidden nodes and output nodes, respective ones of the blocks of the blockchain to include respective code and respective data to represent corresponding ones of the output nodes of the neural network (e.g. Beser, see paragraph [0033-0034], which discloses one or more node and one or more validation node comprises a model blockchain, in which blockchain may be updated, validated, etc, representing hidden nodes, output nodes, etc.), a first one of the blocks to include first code and first data to implement operations to be performed by a first one of the output nodes, the hidden nodes and the input nodes on input data applied to the neural network to determine an output of the first one of the output nodes (e.g. Beser, see paragraphs [0055-0060], which discloses the validation node writes the model update data to model blockchain, in which the computing model may be updated through executed instruction codes to determine the whether the updated computing model achieves the desired output.); 
a neural network training engine to train the neural network based on training data to determine at least portions of the respective data to include in the respective ones of the blocks of the blockchain (e.g. Beser, see paragraphs [0052-0053], which discloses the model update may comprise training data, where data is to be ingested by a node to train the computing model, update model, or create a new computing model.); and 
a publisher to forward the blockchain to a server that is to distribute the neural network to one or more clients (e.g. Beser, see paragraphs [0052-0054], which discloses within a blockchain model, smart contracts may be used to publish model and distribute to one or more client computing devices.).

As per claims 2, 9, and 16, Beser teaches the apparatus of claim 1, the non-transitory computer readable medium of claim 8, and the method of claim 15, respectively, wherein the first code is to define respective functions to be performed by the first one of the output nodes, the hidden nodes and the input nodes along a path from the input nodes to the first one of the output nodes in the neural network, and the first data is to include trained values of model parameters corresponding to the respective functions to be performed by the first one of the output nodes, the hidden nodes and the input nodes (e.g. Beser, see paragraph [0026], which discloses an artificial neural network having various computing nodes implanting one or more computing nodes, where the neural network implementing blockchain technologies may simplify and automate updating the computing models and related processes by using the blockchain as a distributed and tamper-proof data store.).

As per claims 3 and 10, Beser teaches the apparatus of claim 2 and the non-transitory computer readable medium of claim 8, respectively, wherein the blockchain generator is to generate the first code to represent the respective functions to be performed by the first one of the output nodes, the hidden nodes and the input nodes in a Merkle tree structure (e.g. Beser, see paragraph [0049], which discloses each node and/or validation node may also be configured to verify signatures, maintain integrity of Merkle tree, verify proof of work, and/or the like).

As per claims 4, 11, and 17, Beser teaches the apparatus of claim 1, the non-transitory computer readable medium of claim 8, and the method of claim 15, respectively, wherein the blocks of the blockchain are a first group of blocks of the blockchain corresponding to a first training iteration performed by the neural network training engine, and the blockchain generator is to: 
generate an updated second group of blocks to add to the blockchain after a second training iteration performed by the neural network training engine to train the neural network (e.g. Beser, see paragraph [0033-0034], which discloses one or more node and one or more validation node comprises a model blockchain, in which blockchain may be updated, validated, etc, representing hidden nodes, output nodes, etc.); and 
add the second group of blocks to the blockchain (e.g. Beser, see paragraphs [0052-0053], which discloses the model update may comprise training data, where data is to be ingested by a node to train the computing model, update model, or create a new computing model.).

As per claims 5, 12, and 18, Beser teaches the apparatus of claim 4, the non-transitory computer readable medium of claim 11, and the method of claim 17, respectively, wherein the publisher is to transmit the blockchain to the server after the neural network training engine has trained the neural network, the blockchain to include respective groups of blocks corresponding to respective training iterations performed by the neural network training engine, the respective groups of blocks to include the first group of blocks corresponding to the first training iteration and the second group of blocks corresponding to the second training iteration (e.g. Beser, see paragraphs [0052-0053], which discloses the model update may comprise training data, where data is to be ingested by a node to train the computing model, update model, or create a new computing model.).

As per claims 6, 13, and 19, Beser teaches the apparatus of claim 5, the non-transitory computer readable medium of claim 12, and the method of claim 18, respectively, further including a blockchain updater to add a third group of blocks received from a first one of the clients to the blockchain, the third group of blocks corresponding to an update to the neural network to be made by the first one of the clients (e.g. Beser, see paragraphs [0052-0053], which discloses the model update may comprise training data, where data is to be ingested by a node to train the computing model, update model, or create a new computing model.).

As per claims 7, 14, and 20, Beser teaches the apparatus of claim 5, the non-transitory computer readable medium of claim 12, and the method of claim 18, respectively, wherein the publisher is to include respective version information in the respective groups of blocks included in the blockchain to identify versions of the neural network corresponding to the respective groups of blocks included in the blockchain (e.g. Beser, see paragraphs [0052-0054], which discloses within a blockchain model, smart contracts may be used to publish model and distribute to one or more client computing devices.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        May 20, 2022